[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                  FILED
                                                                     U.S. COURT OF APPEALS
                                            No. 10-13754               ELEVENTH CIRCUIT
                                        Non-Argument Calendar              JUNE 24, 2011
                                      ________________________              JOHN LEY
                                                                             CLERK
                                           Agency No. A097-687-059


EYTAN IZYAGUYEV, a.k.a. Eytan Isiaguev,

llllllllllllllllllllllllllllllllllllllll                                        Petitioner,

                                                   versus


U.S. ATTORNEY GENERAL,

lllllllllllllllllllllllllllllllllllllll                                      lRespondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                               (June 24, 2011)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

         Eytan Izyaguyev petitions for review of the Bureau of Immigration
Appeals’s (“BIA”) denial of his motion to reconsider its summary affirmance of

the Immigration Judge’s (“IJ”) denial of his motion to reopen his removal

proceedings, in which the IJ ordered Izaguyev’s removal in absentia.

       We review the BIA’s denial of a motion to reconsider for an abuse of

discretion. Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007).1 A

motion to reconsider “shall specify the errors of law or fact in the previous order

and shall be supported by pertinent authority.” INA § 240(c)(6)(C), 8 U.S.C.

§ 1229a(c)(6)(C); see 8 C.F.R. § 1003.2(b)(1). A motion to reconsider that merely

reiterates arguments previously presented to the BIA does not specify errors of

facts or law as required for a successful motion to reconsider. Calle, 504 F.3d at

1329. Here, the BIA properly found that the motion for reconsideration reiterated

Izyaguyev’s previous arguments and failed to point out an error of law or fact with

respect to the BIA’s summary affirmance of the IJ’s denial of his motion to

reopen. Accordingly, we deny Izyaguyev’s petition for review.

       PETITION DENIED.



       1
         Although the government argues on appeal that there is no judicially manageable
standard for reviewing the BIA’s denial of the motion to reconsider, our case law provides that
such motions are reviewed under an abuse-of-discretion standard. Accordingly, as stated in our
March 2, 2011, order, we have jurisdiction to review the BIA’s denial of Izyaguyev’s motion to
reconsider.


                                               2